DETAILED ACTION
\


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Office Action 
mailed on May 10, 2022

All of the rejections under 35 U.S.C. 103 are maintained.  They are restated below for Applicant’s convenience.  


Response to Arguments

Applicant's arguments filed July 28,0222 have been fully considered but they are not persuasive.
Applicant argues, on page 9 of the latest Amendment,



    PNG
    media_image1.png
    122
    702
    media_image1.png
    Greyscale

As pointed out in the rejection of claim 1 in the previous Office Action, Yoshino is completely silent as to what the pH electrode (sensor) 9 may be.  In Yoshino there is no detail shown for or described about the pH electrode nor there is any suggestion of a particular pH electrode.  Thus, it is reasonable to presume that Yoshino contemplates any number of pH electrodes could be used. Furthermore, Applicant correctly notes that Yoshino controls pH for growing plants.  Pechstein mentions automated continuous measuring of pH in biological processes. See Pechstein col. 1:28-34.  Thus, as argued in the rejection, the use of pH sensor of Pechstein as pH electrode 9 in Yoshino is prima facie obvious substitution of one known pH sensor (that of Pechstein) in the electrochemical sensor art for another (unspecified pH sensor in Yoshino) with predictable results and a reasonable expectation of success.  With the use of the pH sensor of Pechstein, particularly the Figure 2 embodiment,  in the system of Yoshino there will be a reference solution, as acknowledged by Applicant.  
Applicant next argues, also on page 9 of the Amendment,

    PNG
    media_image2.png
    91
    673
    media_image2.png
    Greyscale

However, Applicant does not elaborate on what these increased cost and space requirements may be.  Moreover, the Examiner respectfully disagrees that there would be increased cost and space requirements as the pH sensor of Pechstein is ISFET-based.  Being typically semiconductor chips, that are much less complicated than microprocessor chips, ISFETS are quite small and are inexpensive to mass produce.  
Applicant next argues, also on page 9 of the Amendment,

    PNG
    media_image3.png
    83
    671
    media_image3.png
    Greyscale

As a first matter, the Examiner will note that since the basis in the rejection for using the pH sensor of Figure 2 Pechstein for the pH electrode 9 Yoshino is just prima facie obvious substitution of one known pH sensor for another, it is not reasonable to place a burden on the Examiner to explain why the Figure 2 embodiment of Yoshino  is preferred over the Figures 1 and 3 Yoshino embodiments.  Nevertheless, the Examiner will note a benefit for the Pechstein Figure 2 embodiment
   	
    PNG
    media_image4.png
    42
    459
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    147
    478
    media_image5.png
    Greyscale

	See Pechstein col. 5:66 – col. 6:7.

Applicant also argues, on Amendment page 10,

    PNG
    media_image6.png
    144
    689
    media_image6.png
    Greyscale

The Examiner respectfully disagrees.  Applicant seems to be reading into the word “feedback” some complex algorithm or procedure.  Yoshino, discloses feedback control of pH, although simple feedback control, in all but name:
 
    PNG
    media_image7.png
    363
    468
    media_image7.png
    Greyscale

(Yoshino col 2:52-68)

    PNG
    media_image8.png
    784
    483
    media_image8.png
    Greyscale

(Yoshino col. 3:12-49).
Applicant also argues, on page 10 of the Amendment, 

    PNG
    media_image9.png
    140
    669
    media_image9.png
    Greyscale

The Examiner respectfully disagrees, as a first matter the Examiner will note that “immersible” is different from – immersed --.  The word “immersible” meaning could be immersed and the word “immersed” meaning actually immersed.  The Merriam-Webster dictionary defines “immersed” as follows

    PNG
    media_image10.png
    467
    682
    media_image10.png
    Greyscale

Using the broadest reasonable interpretation of “immersed”, Yoshino Figures 1  and 2 clearly show counter electrode 12 as being immersed in the culture solution 2: 

    PNG
    media_image11.png
    499
    728
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    479
    396
    media_image12.png
    Greyscale


Moreover, the Examiner will note that electrolyte 16 and membranes 17 and 18 are not necessary for the system of Yoshino to function properly.  As will be explained, they enhance the system’s performance, not enable it.  Electrodes 11, 12, and 13 are used in Yoshino to electrolyze water in order generate either H+ or OH- ions.  It is well-established that electrolysis of water may be performed with only two electrodes without the use of any membranes.  For example,

    PNG
    media_image13.png
    506
    501
    media_image13.png
    Greyscale

(excerpted from Stucki et al., “Hydrogen Production by Water Electrolysis,” Europhys. News, vol. 12 no. 8-9 (1981) 9-11) and

    PNG
    media_image14.png
    298
    964
    media_image14.png
    Greyscale

(excerpted from Zoulias et al., “A Review on Water Electrolysis,” published 20061).
A membrane may be used in an electrode arrangement for electrolysis of water for reasons other than enabling the water electrolysis per se.  For Example,   

    PNG
    media_image15.png
    194
    1485
    media_image15.png
    Greyscale

(excerpted from an online article by Isobel Marr entitled, “Membrane-less electrolyser set to disrupt water splitting”).
One of ordinary skill in the electrochemical sensor art would understand that Yoshino uses membranes (17, 18) for electrolysis of water in order to enhance the electrolysis as the membranes allow electrolytes to be used that have high conductivity and/or buffering capacity, yet isolate ions within these electrolytes that would be harmful to the culture solution, but permit passage ions that will benefit or at least be compatible with the culture solution .  See Yoshino col. 5:25-65, especially lines 49-59, col. 4:47-59, and col. 3:61 – col. 4:2.  In other words, the membranes are arguably optional so 
electrode 12 is “immersible” in the culture solution even in a narrow sense of the term  – the exposed surfaces of this electrode could directly contact culture solution when electrolyzing water in the solution.       
Applicant argues, on page 11 of the latest Amendment, in regard to the rejection of independent claim 14

    PNG
    media_image16.png
    311
    725
    media_image16.png
    Greyscale

	Claim 14 is similar to claim 1, as it can be viewed as a method of using the system of claim 1 as already suggested by claim 1 itself.  Feedback in Yoshino has been already discussed above. In brief, Yoshino sets an upper pH limit and a lower pH limit for the culture solution 2. The pH of the culture solution is monitored by pH sensor 9 to determine if the culture pH goes beyond either limit.  If so switches and relays are activated to apply and or adjust the voltages to the electrolysis electrodes (11, 12, 13) to electrolyze water so to produce  either H+ or OH- ions as need to bring the culture solution back within bounds of the pre-set pH limits. Again, Applicant appears to reading various complexities into the use of the word “feedback” in the claim not supported by a broadest reasonable interpretation of the term.
	Last, for the dependent claims Applicant relies upon his arguments against the rejection of the independent claims 1 and 14  



For these reason Applicant’s arguments are not persuasive and the prior art rejections are maintained.



Claim Rejections – 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 2, 4-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. US 4,152,215 (hereafter “Yoshino”) in view of Torsten Pechstein US 6,624,637 B1 (hereafter “Pechstein”).


Addressing claim 1, Yoshino discloses a	 closed-loop system for controlling pH (see the title, Abstract, and Figure 1), the closed-loop system comprising: 
a feedback electrode set including: 
a working electrode immersible in an active solution (the Examiner is construing electrode 11, which is one of the two electrodes of electrolyzing 
cell 15, as the working electrode.  See Figures 1 and 2, col. 2:25-29, and 
col. 3:42-60.  2 in Figures 1 and 2 represents the active solution.  See col. 2:13-15.), 
a counter electrode immersible in the active solution (the Examiner is construing electrode 12, which is the other of the two electrodes of electrolyzing 
cell 15, as the counter electrode.  See Figures 1 and 2, col. 2:25-29, and col. 3:13-41.), and
an electronic controller (10) coupled to the electrodes (Figure 1) and configured to apply a first amount of current to the working electrode and if the measured pH is not within the preset pH range apply a second amount of current to the working electrode (col. 2:23-39). 

Yoshino, though, does not disclose
“a reference electrode immersible in the active solution, 
a first ion-sensitive field-effect transistor (ISFET) having a first sensing terminal immersible in the active solution, and 
a second ISFET having a second sensing terminal immersible in a reference solution; and 
an electronic controller coupled to the feedback electrode set and configured to: apply a first amount of current or voltage to the working electrode, determine a differential voltage between the first ISFET and the second ISFET, determine a difference between the differential voltage and a target voltage, set a second amount of current or voltage to reduce the difference between the differential voltage and the target voltage, and 
apply the second amount of current or voltage to the working electrode.”
	Pechstein discloses a device “for measuring the concentration of ions, notably of hydrogen ions, in a measuring liquid . . . .”  See the Abstract.  This device comprises a reference electrode (9) immersible in the active solution (12)(see Figure 2 and col. 6:11-16), a first ISFET (2) having a first sensing terminal immersible in the active solution (this feature may be inferred from Figure 2, which shows the pH-ISFET immersed in the active solution, and by the following

    PNG
    media_image17.png
    50
    486
    media_image17.png
    Greyscale

	See Pechstein col. 5:35-36.), a second ISFET (8) having a second sensing terminal immersible in a reference solution (13)(this feature may be inferred from 
Figure 2, which shows the ISFET immersed in the reference solution, and by the following

    PNG
    media_image18.png
    82
    477
    media_image18.png
    Greyscale

	See Pechstein col. 6:12-14.), and
circuitry configured to determine a differential voltage between the first ISFET and the second ISFET (see Figure 1 and col. 3:56-61).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to replace the pH electrode (sensor) (9) in Yoshino
(Figure 1 and col. 2:23-25) with the pH sensor of Pechstein, as described above, because
(1) Yoshino provides no detail about the pH electrode, so presumably Yoshino intended for it to be any known pH sensor not clearly incompatible with the active solution (measuring liquid).  Thus, at the least, to instead use of the pH sensor of Pechstein would just be substitution of one known pH sensor in the electrochemical sensor art for another with predictable results; and 
(2) if the pH electrode of Pechstein is a glass pH electrode, which was a common type of pH sensor and still is widely used, then as taught by Pechstein the substitution of an ISFET-based pH sensor offers several advantages: 
	

    PNG
    media_image19.png
    312
    423
    media_image19.png
    Greyscale

(see Pechstein col. 1:35-51).


	 Addressing claim 2, for the additional limitations of this claim note in Pechstein Figure 2 “UpH”, which represents the differential voltage between the first ISFET and the second ISFET, more specifically the differential voltage between a first drain terminal of the first ISFET and a second drain terminal of the second ISFET, represented in 
Figure 1 by φD and φREF, respectively ( 
 
    PNG
    media_image20.png
    115
    406
    media_image20.png
    Greyscale

	See Pechstein col. 3:56-61.).

Addressing claims 4 and 5, for the additional limitations of these claims see annotated Pechstein Figure 1 below.

    PNG
    media_image21.png
    828
    778
    media_image21.png
    Greyscale

The second ISFET circuit is expected to be similarly configured as it is presumably identical to the first ISFET, the only difference being that the second ISFET is immersed in a reference solution, so the second ISFET will also have a drain load that is a resistor.

Addressing claim 6, for the additional limitation of this claim see Pechstein 
Figure 2, which shows that the reference solution (13) is separated from the active solution (12) by a container having a wall or walls (unlabeled) and a diaphragm (11).


Addressing claim 7, since Pechstein Figure 2 shows that the reference solution (13) is physically separated from the active solution (12) by a container having a wall or walls (unlabeled) and a diaphragm (11), the active solution can be broadly viewed as isolated from the reference solution, especially as Pechstein states, 

    PNG
    media_image22.png
    73
    419
    media_image22.png
    Greyscale

See Pechstein col. 6:12-16.  
That is, it is clearly not desirable that the active solution, which has an unknown or uncertain pH, contact the reference solution, which is to be at a constant known pH.  Last, the Examiner will note that one of ordinary skill in the art would expect the ISFET-based pH sensor of Pechstein to function just as well if the reference pH-ISFET and associated reference solution were completely out of the active solution, and if a temperature control means were provided for the environment outside the active solution.  The reference pH-ISFET and reference solution is immersed in the active solution along with the reference electrode as shown in Pechstein Figure 2 in order to avoid signal drift due to the temperatures in different environments (namely the temperature of the active solution and the temperature in the environment above the active solution or wherever the reference pH-ISFET and reference electrode would to placed if placed outside the active solution.  See Pechstein col. 2:35-36 and 
col. 3:49-51.   


Addressing claim 8, for the additional limitations of this claim note in Pechstein Figure 2 noting therein “Udiff1” and “Udiff2”.  See also Pechstein col. 5:66 – col. 6:9.

Addressing claim 9, for the additional limitations of this claim note DC power supply 14 in Yoshino Figure 1 and see Yoshino col. 2:23-39. 

Addressing claim 10, although Yoshino Figure 6 shows an array of cultures (unlabeled) there is implicitly only a single feedback electrode set within electrolyzer 40, which has been modified with the ISFET-based pH sensor of Pechstein as described in the rejection of underling claim1.  Barring evidence to the contrary, such as unexpected results, to provide an array of electrolyzers, each one having an ISFET-based pH sensor as taught by Pechstein, is prima facie obvious as just duplication of parts for a multiplied effect, namely being able to independently control the pH of the culture solution delivered to each culture of the array of cultures.  See MPEP 2144.04(VI)(B).          

Addressing claim 11, for the additional limitation of this claim note that the duplication of the electrolyzer of Yoshino as discussed in the rejection of underlying claim 10 entails also likewise duplicating the working electrode and counter electrode.

	Addressing claim 13, for the additional limitations of this claim the Examiner is construing electrode 13 in Yoshino Figures 1 and 2 as the second working electrode.  In this regard note the following

    PNG
    media_image23.png
    271
    426
    media_image23.png
    Greyscale

	See Yoshino col. 2:25-39.
Alternatively, for claim 13, the Examiner turns to the Yoshino Figure 5 embodiment in which he is construing electrodes 36 and 34 as being the counter electrode and working electrode of a first electrode set, and is construing electrodes 35 and 33 as being the counter electrode and working electrode of a second electrode set.  See also Yoshino col. 4:58 – col. 5:7. That is, electrode 33 is being alternatively construed as the claimed second working electrode. 


Addressing claim 14, Yoshino discloses a closed-loop system for controlling pH (see the title, Abstract, and Figure 1), the closed-loop system comprising: 
a feedback electrode set including: 
a working electrode immersible in an active solution (the Examiner is construing electrode 11, which is one of the two electrodes of electrolyzing 
cell 15, as the working electrode.  See Figures 1 and 2, col. 2:25-29, and 
col. 3:42-60.  2 in Figures 1 and 2 represents the active solution.  See col. 2:13-15.), 
a counter electrode immersible in the active solution (the Examiner is construing electrode 12, which is the other of the two electrodes of electrolyzing 
cell 15, as the counter electrode.  See Figures 1 and 2, col. 2:25-29, and col. 3:13-41.), and
an electronic controller (10) coupled to the electrodes (Figure 1) and configured to apply a first amount of current to the working electrode and if the measured pH is not within the preset pH range apply a second amount of current to the working electrode (col. 2:23-39). 

Yoshino, though, does not disclose
“a reference electrode immersible in the active solution, 
a first ion-sensitive field-effect transistor (ISFET) having a first sensing terminal immersible in the active solution, and 
a second ISFET having a second sensing terminal immersible in a reference solution; and 
an electronic controller coupled to the feedback electrode set and configured to: apply a first amount of current or voltage to the working electrode, determine a differential voltage between the first ISFET and the second ISFET, determine a difference between the differential voltage and a target voltage, set a second amount of current or voltage to reduce the difference between the differential voltage and the target voltage, and 
apply the second amount of current or voltage to the working electrode.”
	Pechstein discloses a device “for measuring the concentration of ions, notably of hydrogen ions, in a measuring liquid . . . .”  See the Abstract.  This device comprises a reference electrode (9) immersible in the active solution (12)(see Figure 2 and col. 6:11-16), a first ISFET (2) having a first sensing terminal immersible in the active solution (this feature may be inferred from Figure 2, which shows the pH-ISFET immersed in the active solution, and by the following

    PNG
    media_image17.png
    50
    486
    media_image17.png
    Greyscale

	See Pechstein col. 5:35-36.), a second ISFET (8) having a second sensing terminal immersible in a reference solution (13)(this feature may be inferred from 
Figure 2, which shows the ISFET immersed in the reference solution, and by the following

    PNG
    media_image18.png
    82
    477
    media_image18.png
    Greyscale

	See Pechstein col. 6:12-14.), and
circuitry configured to determine a differential voltage between the first ISFET and the second ISFET (see Figure 1 and col. 3:56-61).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to replace the pH electrode (sensor) (9) in Yoshino
(Figure 1 and col. 2:23-25) with the pH sensor of Pechstein, as described above, because
(1) Yoshino provides no detail about the pH electrode, so presumably Yoshino intended for it to be any known pH sensor not clearly incompatible with the active solution (measuring liquid).  Thus, at the least, to instead use of the pH sensor of Pechstein would just be substitution of one known pH sensor in the electrochemical sensor art for another with predictable results; and 
(2) if the pH electrode of Pechstein is a glass pH electrode, which was a common type of pH sensor and still is widely used, then as taught by Pechstein the substitution of an ISFET-based pH sensor offers several advantages: 
	

    PNG
    media_image19.png
    312
    423
    media_image19.png
    Greyscale

(see Pechstein col. 1:35-51).

As for the claimed method steps, once the pH sensor device of Pechstein is substituted for the pH sensor 9 in Yoshino, as just described above and as illustrated in annotated Yoshino Figure 1 below, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform these steps because they are just a matter of using the modified closed loop system of Yoshino as intended.
	

    PNG
    media_image24.png
    674
    709
    media_image24.png
    Greyscale


	To wit, the immersing steps are implied because in the modified closed loop system of Yoshino the working electrode, counter electrode, reference electrode, first ISFET and second ISFET are immersed as claimed.  As for the remaining steps in claim note (1) the following in Yoshino, which largely tracks these steps, 

    PNG
    media_image25.png
    443
    585
    media_image25.png
    Greyscale

(see Yoshino col. 2:23-39), and (2) that the pH-ISFET device of Pechstein, which, again, is now pH sensor 9 in Yoshino, measures the pH of the active solution based on a differential voltage between the first ISFET and the second ISFET (see Pechstein Figure 2, noting therein “UpH”, and col. 2:62 – col. 3:2).

Addressing claim 15, for the additional limitations of this claim note in Pechstein Figure 2 “UpH”, which represents the differential voltage between the first ISFET and the second ISFET, more specifically the differential voltage between a first drain terminal of the first ISFET and a second drain terminal of the second ISFET, represented in 
Figure 1 by φD and φREF, respectively ( 
 
    PNG
    media_image20.png
    115
    406
    media_image20.png
    Greyscale

	See Pechstein col. 3:56-61.).

Addressing claim 6, for the additional limitation of this claim see Pechstein 
Figure 2, which shows that the reference solution (13) is separated from the active solution (12) by a container having a wall or walls (unlabeled) and a diaphragm (11).

Addressing claim 16, for the additional limitation of this claim note the following in Pechstein 

    PNG
    media_image26.png
    139
    410
    media_image26.png
    Greyscale

	See Pechstein col. 3:3-10. Also see the circuit diagram in Pechstein Figure 1, noting therein φS.  
The second ISFET is expected to be similarly configured as it is presumably identical to the first ISFET, the only difference being that the second ISFET is immersed in a reference solution.
Addressing claim 17, for the additional limitations of this claim note in Pechstein Figure 2 noting therein “Udiff1” and “Udiff2”.  See also Pechstein col. 5:66 – col. 6:9.

Addressing claim 18, for the additional limitations of this claim the Examiner is construing electrode 13 in Yoshino Figures 1 and 2 as the second working electrode.  In this regard note the following

    PNG
    media_image23.png
    271
    426
    media_image23.png
    Greyscale

	See Yoshino col. 2:25-39.
Alternatively, for claim 13, the Examiner turns to the Yoshino Figure 5 embodiment in which he is construing electrodes 36 and 34 as being the counter electrode and working electrode of a first electrode set, and is construing electrodes 35 and 33 as being the counter electrode and working electrode of a second electrode set.  See also Yoshino col. 4:58 – col. 5:7. That is, electrode 33 is being alternatively construed as the claimed second working electrode. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Pechstein as applied to claims 1, 2, 4-11, 13-18 above, and further in view of Alex Freeman US 6,653,124 B1 (hereafter “Freeman”).

Addressing claim 12, barring evidence to the contrary, such as unexpected results, to have the plurality of feedback electrode sets and the plurality of non-feedback electrode sets be positioned in different sections of the array is prima facie obvious as just rearrangement of parts with no material effect on the operation of the closed-loop system.  See MPEP 2144.04(VI)©.  Such rearrangement may alternatively be done in order to simplify the “plumbing”, that is, to simplify all of the fluidic connections and to shorten fluidic pathways as much as possible.  
Although not needed to meet the claim the Examiner will note that Yoshino was published in 1979, before the development and popularization of microfluid analysis chips.  However, as shown by Freeman, for example, before Applicant’s effective filing date it was known how to miniaturize culturing arrays having a number or microwells with associated plumbing fixtures (pumps and valves) and electrodes.  See Freeman the title, Abstract, Figures 1,2, 5, 9, and 14; col. 6:26-38, col. 11:8-26, col. 18:15-32, and col. 18:50-62.           





Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: see pages 21-22 of the previous Office Action.


Final Rejection

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner has only been able to get indirect publication information about this document.  See the fourth refence listed in the Refences section at the end of de Beers et al., “PEM water electrolysis: preliminary investigations using neutron radiography,” Physics Procedia 88 (2017) 19-26. )